 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    THOMAS BODNAR,                                      No. 2:18-cv-2702-EFB P
11                        Plaintiff,
12               v.                                       ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
13    STEPHANIE CLENDENIN, et al.,
14                        Defendants.
15

16           Plaintiff, a former state prisoner and now a civil detainee, is proceeding without counsel in

17   an action brought under 42 U.S.C. § 1983.1 He has filed an application to proceed in forma

18   pauperis (ECF No. 8).

19                                        In Forma Pauperis Application

20           Plaintiff has submitted the affidavit required by 28 U.S.C. § 1915(a) showing that he is

21   unable to prepay fees and costs or give security therefor. Accordingly, the request to proceed in

22   forma pauperis will be granted.

23                                           Screening Requirement

24           Pursuant to 28 U.S.C. § 1915(e)(2), the court is directed to dismiss the case at any time if

25   it determines the allegation of poverty is untrue, or if the action is frivolous or malicious, fails to

26
             1
27             Individuals detained pursuant to California Welfare and Institutions Code §§ 6600 et
     seq. are civil detainees and are not prisoners within the meaning of the Prison Litigation Reform
28   Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).
                                                        1
 1   state a claim on which relief may be granted, or seeks monetary relief against an immune
 2   defendant.
 3           A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11           To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16           Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24           Plaintiff is a civil detainee at Coalinga State Hospital. He is detained as a sexually violent
25   predator (“SVP”) under California’s Sexually Violent Predator Act (“SVPA”), California Welfare
26   and Institutions Code, section 6600 et seq. ECF No. 1 at 3. On April 20, 2017, Dr. Coles and
27   Dr. Miculian each updated their evaluations of plaintiff as an SVP. Id. Both found that plaintiff
28   /////
                                                         2
 1   met the criteria as an SVP and recommended his placement in a confined facility for treatment.
 2   Id. Plaintiff claims a loss of liberty without due process and seeks damages as relief. Id. at 24.
 3           Plaintiff names nine defendants, alleging as follows: Defendants Coles and Miculian’s
 4   reports relied on inadmissible hearsay. Id. at 4. Defendants Clendenin and Edens are
 5   “responsible for the deficient policies, protocols and customs and practices within the State
 6   Hospitals that is or does cause constitutional violations.” Id. Defendants Aguilar, Rokop,
 7   Houston, and DiCiro caused the state evaluators’ reports to be “out of compliance.” Id. at 5-6.
 8   Defendant Whiting caused the evaluation protocol to be outdated, thereby violating the due
 9   process rights of those who are subjected to evaluations. Id. at 7.
10           Plaintiff’s challenge to his updated evaluations and resulting loss of liberty under the
11   SVPA is not cognizable in this § 1983 action because it is barred by the rule announced in Heck
12   v. Humphrey, 512 U.S. 477 (1994). Heck holds that if success in a section 1983 action would
13   implicitly question the validity of confinement or its duration, the plaintiff must first show that
14   the underlying conviction was reversed on direct appeal, expunged by executive order, declared
15   invalid by a state tribunal, or questioned by the grant of a writ of habeas corpus. Muhammad v.
16   Close, 540 U.S. 749, 751 (2004); see also Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139-41
17   (9th Cir. 2005) (applying Heck to SVPA civil commitment). If plaintiff were successful in this
18   action, it would call into question the validity of his continued confinement under the SVPA.
19   Because plaintiff’s order of confinement has not been reversed, expunged, or declared invalid, his
20   damages claims are barred by Heck.
21           For this reason, the court finds that plaintiff’s complaint must be dismissed without leave
22   to amend. See Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009); Silva v. Di Vittorio, 658
23   F.3d 1090, 1105 (9th Cir. 2011) (“Dismissal of a pro se complaint without leave to amend is
24   proper only if it is absolutely clear that the deficiencies of the complaint could not be cured by
25   amendment.” (internal quotation marks omitted)); Doe v. United States, 58 F.3d 494, 497 (9th
26   Cir. 1995) (“[A] district court should grant leave to amend even if no request to amend the
27   pleading was made, unless it determines that the pleading could not be cured by the allegation of
28   other facts.”).
                                                        3
 1          Accordingly, IT IS ORDERED that:
 2          1. Plaintiff’s request to proceed in forma pauperis (ECF No. 8) is granted; and
 3          2. The Clerk is directed to randomly assign a United States District Judge to this case.
 4          Further, IT IS RECOMMENDED that this action be dismissed pursuant to 28 U.S.C.
 5   § 1915(e)(2).
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 8   after being served with these findings and recommendations, any party may file written
 9   objections with the court and serve a copy on all parties. Such a document should be captioned
10   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
11   within the specified time may waive the right to appeal the District Court’s order. Turner v.
12   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: July 24, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
